Citation Nr: 0904753	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1. Entitlement to service connection for a sleep disorder 
claimed as sleep paralysis.  

2.  Entitlement to service connection for claimed spinal 
degenerative joint disease (DJD).  

3.  Entitlement to an initial, compensable evaluation for the 
service-connected left knee patellofemoral syndrome with 
chronic strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acne with scarring.  






REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1986 and from March 1989 to September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

During the course of the appeal, in a May 2007 rating 
decision, the RO increased the evaluation for the service-
connected acne with scarring from no to 10 percent, effective 
on October 1, 2005.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claims for increased ratings now before the Board 
involve a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

The issues of service connection for a sleep disorder claimed 
as sleep paralysis and spinal DJD are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided have been accomplished.  

2.  The service-connected left knee patellofemoral syndrome 
with chronic strain currently is shown to be productive of a 
disability picture that more nearly approximates that of a 
functional loss due to pain with flexion restricted to 45 
degrees, but no functional loss manifested by a compensable 
limitation of extension, lateral instability or recurrent 
subluxation, or a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint is demonstrated.  

3.  The service-connected acne with scaring currently is not 
shown to be manifested by deep acne affecting 40 percent or 
more of the face and neck; visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or a 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement; or superficial scars 
(other than those on the head, face, or neck) that do not 
cause limited motion but cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
evaluation for the service-connected left knee patellofemoral 
syndrome with chronic strain have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.59, 4.71a including Diagnostic Code 
5260 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected acne with 
scarring are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.118 including Diagnostic Code 7828 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

The issues of increased initial rating are "downstream" 
issues that arose after issuance of the rating decision on 
appeal.  

However, in January 2008, the RO sent the veteran a letter 
advising him that to establish entitlement to increased 
rating for a service-connected disability the evidence must 
show that the condition has become worse.  The veteran had 
ample opportunity to respond prior to the April 2008 
Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
notice of the elements required to support the claims herein 
decided and has had ample opportunity to respond.  

In a July 2005 letter, the RO advised the veteran that VA was 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that he must provide enough information about the records to 
allow VA to request them, and advised the veteran that it was 
her responsibility to make sure the records were received by 
VA.  

The Board finds that the July 2005 RO letter satisfies the 
statutory and regulatory requirement that VA notify a veteran 
what evidence, if any, will be obtained by the veteran, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the SSOC in September 2008.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims herein 
decided is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

In this case, the RO notified the veteran of all applicable 
rating formulae in the June 2008 letter cited above, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
also accomplished in the January 2008 RO letter cited above.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded appropriate VA medical examinations, 
most recently in February 2008, to evaluate the current 
severity of the service-connected disorders presently on 
appeal.  The veteran does not contend, and the file does not 
show, that the examinations were inadequate for rating 
purposes or that his symptoms have become worse since his 
most recent examination.  The Board accordingly finds no 
reason to remand for further examination.  

Finally, the veteran has been advised of his right to have a 
hearing before the RO and before the Board in conjunction 
with the issues herein decided.  However, he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.


II.  Analysis

Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) (DC) is most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995);  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.   See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).   



Evaluation of Left Knee Patellofemoral Syndrome with Chronic 
Strain

Disabilities of the knee are rated under DCs 5256 to 5263.  

The medical evidence in this case does not show ankylosis, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  Therefore, DCs 5256, 5259, 5262, 
and 5263 are not for application.  

Under DC 5257, other impairment of the knee, slight recurrent 
subluxation or lateral instability of the knee is rated as 10 
percent disabling.  Moderate recurrent subluxation or lateral 
instability of the knee is rated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling.  

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of the leg, and DC 5261, 
limitation of extension of the leg, flexion limited to 45 
degrees and extension limited to 10 degrees are evaluated as 
10 percent disabling.  Flexion limited to 30 degrees and 
extension limited to 15 degrees are evaluated as 20 percent 
disabling.  Flexion limited to 15 degrees and extension 
limited to 20 degrees are evaluated as 30 percent disabling.  
Extension limited to 30 degrees is evaluated as 40 percent 
disabling.  Finally, extension limited to 45 degrees is 
evaluated as 50 percent disabling.  

Under the VA rating schedule, normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71a, Plate II.  

Importantly, a veteran can have separate ratings for 
limitation of extension and limitation of flexion.  See 
VAOPGCPREC 9-2004.  Also, a veteran can have separate ratings 
for limitation of motion under DC 5260 (limitation of 
flexion) and/or 5261 (limitation of extension), and for 
recurrent subluxation or lateral instability under DC 5257.  

Finally, when evaluating musculoskeletal disabilities VA may, 
in addition to applying schedular criteria, consider granting 
a higher disability rating when functional loss due to 
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca, 8 Vet. App. 
202; Johnson, 9 Vet. App. 7.  

The Board also notes that where medical evidence shows that 
the veteran has arthritis, and where the diagnostic code 
applicable to the disability is not based on limitation of 
motion, a separate rating may be assigned if there is 
additional disability due to limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 
Vet. App. 417 (1995).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  

In the present case, the service treatment record (STR) 
includes a May 2005 VA examination.  The veteran complained 
of having bilateral knee pain after running.  The diagnosis 
was that of patellofemoral pain syndrome (PFPS) and 
iliotibial band syndrome (ITBS).  

Following service, the veteran underwent a VA examination in 
January 2006.  The examiner, a physician, reviewed the 
relevant medical history and the veteran's current 
complaints.  

The physician also performed a thorough clinical examination 
and noted his observations.  He explained that an x-ray study 
was ordered, but not available for review at that time.  

The veteran complained that left knee pain had reduced the 
distance he could run; pain began after one mile.  Plus, 
running caused swelling in the left knee.  He also complained 
that sitting caused stiffness.  

An examination of the knee showed no swelling or stiffness, 
or tenderness on palpation.  There was no complaint of pain 
on patellar compression.  There was distant crepitation with 
active range.  Range of motion without pain was full 
extension to 0 degrees and flexion from 0 to 130 degrees.  

There was no change in the active range on repetitive motion 
due to fatigue, incoordination, or pain.  There was no medial 
lateral instability.  McMurray's and drawer sign tests were 
negative.  Deep tendon reflexes were normoactive.  

The veteran ambulated with a normal gait and there was no 
apparent antalgic gait.  The veteran used no assistive device 
and no brace.  He had had no acute problems requiring bed 
rest for the past 12 months.  The diagnosis was that of 
chronic knee strain and iliofemoral band syndrome.  

The record also includes a private (non-VA) left-knee MRI 
from February 2006.  It showed intramensical signal increase 
in the medial meniscus without evidence of tear.  There was 
no evidence of tear or degenerative change in the lateral 
meniscus.  The anterior cruciate ligament (ACL), posterior 
cruciate ligament (PCL), and collateral ligament structures 
were normal.  Early chondrosis was noted in the trochlea.  
Otherwise, there was no significant cartilage defect or 
degenerative change.  

There was no evidence of joint effusion, marrow edema, or 
significant periarticular soft tissue swelling.  The 
impression was that of degenerative intramensical signal in 
the medial meniscus, without evidence of tear, and early 
chondrosis in the trochlea.  The remainder of the left knee 
was unremarkable.  

In February 2008, the veteran underwent a second VA knee 
examination.  The examiner, a physician, reviewed the 
veteran's claims file, including the relevant medical 
history, and the veteran's current complaints.  He also 
performed a thorough clinical examination and noted his 
observations.  

The veteran complained that his left knee flared up with 
running or any other extended use.  He had stopped running, 
which had improved the symptoms.  He reported left knee pain, 
weakness, stiffness, swelling, instability, fatigability, and 
lack of endurance, but no heat, redness, giving way or 
locking.  

The veteran further explained that the flare-ups occurred 
about twice a month, lasting two to three days.  They were 
precipitated by prolonged use of the left knee, including 
running, stairs, and walking.  He rated the severity as three 
to five out of ten.  Also, he reported, the flare-ups caused 
moderate to severe additional limitation of motion and 
moderate functional impairment.  

The veteran did not use crutches, braces, canes or other 
assistive devices.  The veteran reported no episodes of 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  Activities of daily living were impacted to a 
moderate degree, since he had to stop running and taking 
stairs, plus limit his walking.  There was no prosthesis.  
There was minimal effect on the veteran's occupational 
duties.  

On examination, the physician found no pain on motion, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Range of motion testing showed extension to 0 degrees; 
passive range of motion (ROM) was to +2 degrees and no pain.  
Flexion was from 0 to 124 degrees with pain starting at 124 
degrees; passive ROM was to 133 degrees, with pain occurring 
at 133 degrees.  Active ROM flexion following repetitive use 
was to 125 degrees with no additional limitation due to pain, 
fatigue, weakness, or lack of endurance.  

The examiner explained that the limited ROM was objective 
evidence of abnormal movement.  But he found no evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or guarding of movement.  No 
abnormalities of gait; no functional limitations on standing 
and walking; no callosities, breakdown, or unusual shoe wear 
pattern; no ankylosis; no evidence of inflammatory arthritis; 
and no constitutional signs were noted.  

He also found no evidence of left knee medial or lateral 
collateral ligament instability and no evidence of anterior 
or posterior cruciate ligament instability.  Anterior drawer 
test, Lachman's, posterior drawer, and McMurray's tests were 
negative.  Patellar irritability and collateral ligament 
stressing were negative.  

The examiner also reported that a contemporaneous X-ray 
report was normal with no evidence of fracture or deformity; 
joint spaces were preserved.  It also showed no visible joint 
effusion; there was normal alignment, and normal bone 
mineralization.  (The Board notes that the X-ray report is 
not associated with the claims file.)  The examiner diagnosed 
left knee patellofemoral syndrome with chronic strain.  

In an addendum, the examiner explained that the veteran 
provided a copy of the private MRI cited above and further 
complaints of knee pain.  Accordingly, the examiner provided 
diagnoses of left knee medial meniscal degeneration and left 
knee MRI trochlear chondrosis, in addition to the diagnosis 
noted above.  

Given the veteran's complaints of limited flexion due to pain 
and reports of flare-ups and pain on prolonged use, the Board 
finds that the service-connected left knee patellofemoral 
syndrome with chronic strain more closely resembles the 
criteria for a 10 percent evaluation under Diagnostic Code 
5260, in accordance with DeLuca, cited above, and 38 C.F.R. 
§§ 4.40 and 4.45.  

However, a compensable loss of extension is not demonstrated 
in this case even with consideration of pain.  Nor does the 
medical evidence show a clinical indication of instability or 
dislocated semilunar cartilage with frequent episodes of 
locking," pain, and effusion into the joint.  Therefore, 
separate evaluations under DC 5257, 5258, and 5261 are not 
warranted.  

The Board has considered whether the next higher (20 percent) 
evaluation is appropriate.  However, a higher evaluation is 
not warranted since, under DC 5260, the medical evidence does 
not show flexion to 30 degrees.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that veteran's symptoms have been compensable as 10 
percent disabling throughout the course of the appeal, staged 
ratings are not appropriate.  See id.  


Evaluation of Acne with Scarring

The service-connected acne with scarring is rated under DC 
7828.  According to DC 7828, acne may also be rated as 
disfigurement of the head, face or neck, under DC 7800, or as 
scars under DCs 7801 to 7805, depending on the predominant 
disability.  

(The Board notes that revised provisions for evaluating scars 
have been enacted, effective on October 23, 2008.  According 
to the new regulation, the revised provisions are applicable 
only to claims received on or after October 23, 2008.  73 
Fed. Reg. 54708 (Sept. 23. 2008).  

Therefore, the revisions do not apply retroactively in this 
appeal.  Rather, the claim will be considered solely under 
the criteria effective as of the date of the claim.)

Under DC 7828, superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent warrants a 
noncompensable evaluation.  Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck or deep acne other than on the face and neck is 
rated as 10 percent disabling.  Deep acne affecting 40 
percent or more of the face and neck is rated as 30 percent 
disabling.

Under DC 7800, for disfigurement of the head, face, or neck, 
eight "characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

A minimum 10 percent evaluation is assigned in cases of scars 
of the head, face, or neck with one characteristic of 
disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

A 50 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

Under DC 7802, a 10 percent rating is assigned for scars 
(other than those on the head, face, or neck) that are 
superficial and do not cause limited motion but cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802.  

A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).  

The Board finds that DCs 7801, 7803, 7804, and 7805, are not 
appropriate since the medical evidence in this case does not 
show that the scars are deep, cause limited motion, or are 
unstable or painful on examination.  

In connection with his claim, the veteran underwent a VA 
examination in August 2005.  The examiner did not have the 
veteran's claims file for review.  However, she reviewed the 
veteran's current complaints, performed a thorough clinical 
examination.  

The VA examiner found no appreciable rashes, but evidence of 
scarring on the upper back.  She also noted some comedone 
areas on the veteran's face.  Otherwise, the turgor was good.  

The veteran underwent a second VA examination in January 
2006.  The examiner did not appear to have the claims file 
for review, but reviewed the veteran's current complaints, 
performed a thorough clinical examination.  

The examiner commented that the veteran had "unsightly" and 
"very disfiguring" scars on the back and gluteus maximus.  

On examination, the examiner found no appreciable scars on 
the veteran's face, but extensive scarring covering the whole 
back, 1/3 of the anterior chest and around the gluteus 
maximus, to and around the upper 1/3 of the thighs.  The 
scars ranged in size from 1/3 of a centimeter to 1 1/2 
centimeters with keloid formation and multiple acne in 
different stages of healing.  There was irregularity and the 
healed scars were stable.  

The scars were superficial; there was no edema; and the 
colors were mixed hyper- and hypopigmented.  They did not 
limit the veteran's movement of the back, anterior chest 
wall, or hip skin.  The scars covered 6 percent of the hips, 
18 percent of the back, and 6 percent of the anterior chest 
wall with a total of 30 percent; none of the scarring covered 
the exposed body surface.  The diagnosis was disfiguring 
scarring secondary to acne vulgaris.  

The examiner evaluated the acne separately.  The veteran 
denied malignant neoplasms or other benign skin neoplasms.  
He had no urticaria, primary cutaneous vasculitis, or 
erythema multiforme, eczema or dermatophytosis, alopecia, 
alopecia areata.  

The veteran explained that he had treated the acne with 
medication, but provided no adequate coverage of the acne and 
caused a mess in his clothing.  The examiner provided a 
diagnosis of "extensive" acne vulgaris.  

The veteran underwent a third VA examination in February 
2008, as noted.  On physical examination, the physician found 
no active lesions (due to the winter season).  

The examiner noted scars of variable size on the face, chest, 
back and buttocks.  He described the "typical" scars on the 
veteran's face as measuring about 0.4 by 0.4 centimeters and 
on the trunk as 0.8 by 0.5 centimeters.  

Some of the scars were slightly elevated and others were 
slightly depressed; they were faintly colored, pink, tan, and 
hypopigmented.  

The scars were most densely distributed on the buttocks, 
slightly less densely distributed on the back, and least 
densely distributed on the chest and face.  Facial scars 
affected approximately 15 percent of the head and neck; 10 
percent of the anterior trunk, and 30 percent of the 
posterior trunk.  

They affected approximately 10 percent of the entire body and 
10 percent of exposed areas.  The scars caused no limitation 
of function.  The examiner noted that veteran described the 
scars as "disfiguring."  

In light of this evidence, the Board finds that an evaluation 
in excess of the currently assigned 10 percent is not 
warranted.  The medical evidence does not show the presence 
of deep acne affecting 40 percent or more of the face and 
neck.  At most, the VA examinations show that the acne 
affects 15 percent of the veteran's face.  

The Board has also considered whether the veteran's acne 
should be evaluated under the alternative DCs 7800 or 7802.  
However, an evaluation higher than 10 percent is not 
warranted under those DCs.  

First, under DC 7800, the medical evidence does not show 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or at least two characteristics of 
disfigurement.  

Second, a higher rating would not be available under DC 7802, 
since the highest rating available under that DC is 10 
percent.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the veteran's symptoms have not exceeded the 
criteria for the assignment of a 10 percent rating at any 
time during the course of the appeal, staged ratings are not 
appropriate.  See id.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Extraschedular

The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.   

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability levels and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial 10 percent evaluation, but not higher 
for the service-connected left knee patellofemoral syndrome 
with chronic strain is granted, subject to the regulations 
governing the payment of VA monetary benefits.

An increased, initial  evaluation in excess of 10 percent for 
the service-connected acne with scarring is denied.  


REMAND

After a careful review of the record, the Board finds that 
the veteran's service connection claims must be remanded for 
further action.

First, the veteran is seeking service connection for a sleep 
disorder claimed as sleep paralysis.  

The veteran's service treatment records (STR) include a June 
2005 Report of Medical Assessment in which the veteran 
reported "sleep paralysis."  A physician explained that the 
veteran reported having the symptoms for the past 10 years, 
including waking up, but having the sensation that he is 
still in a dream and is unable to move, which lasts about two 
to three minutes.  The physician noted that these symptoms 
were consistent with a diagnosis upon research.  

In connection with his claim, the veteran underwent a VA 
examination in August 2005.  The examiner did not have the 
veteran's claims file for review.  She appeared to perform no 
clinical tests or evaluations.

The examiner simply noted the veteran's complaints of having 
sleep paralysis episodes approximately every three months for 
several years, which had gotten worse in service.  The 
diagnosis was sleep paralysis.  

The record is otherwise silent for complaints, treatment, or 
diagnosis of a sleep-related disorder.

Second, the veteran is seeking service connection for 
degenerative joint disease (DJD or arthritis) of the spine.  

The June 2005 Report of Medical Assessment cited above 
includes the veteran's report of spinal DJD.  The reviewing 
physician noted a November 2004 chest X-ray showing "minimal 
osteophytes formation of the lower thoracic spine," which 
the physician determined was "asymptomatic." 

Following service, the veteran underwent a VA examination (in 
August 2005).  The veteran reported that he had no pain, used 
no assistive devices, and had no limits on his activities of 
daily living or occupational performance.  He indicated that 
he had no incapacitating episodes in the past 12 months.  

On physical examination, the examiner found no structural 
deformity; no evidence of scoliosis; no point tenderness on 
palpation; no swelling or inflammation.  The spine was 
normally aligned; range of motion (ROM) was to 90 degrees of 
flexion; there was full rotation of the spine both left and 
right lateral; and no limitation on extension.  There was no 
pain on motion.  A neurological examination showed no focal 
deficits, including sensory or motor deficits.  The diagnosis 
was DJD of the spine "per history."

In connection with the VA examination, the veteran underwent 
a spine X-ray.  The X-ray report shows that the alignment was 
maintained.  There was no evidence of vertebral body height 
or disc space narrowing.  The impression was normal lumbar 
spine radiographs.  

The record also includes VA medical center (VAMC) treatment 
records from August 2005 to July 2008.  These records 
document no complaints, treatment, findings, or diagnosis of 
DJD of the spine.

In light of this evidence, the Board finds that remand for VA 
examinations is necessary.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination(s) by a physician(s) to determine the nature 
and likely etiology of the sleep disorder and spinal DJD.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled 
examination(s), the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1. The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim. The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examinations by a 
physician to determine the nature and 
likely etiology of the claimed sleep 
disorder and the claimed spinal DJD.  

The entire claims file must be made 
available to the physicians designated to 
examine the veteran, and the examination 
reports should include discussion of the 
veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

With respect to the examination for a 
sleep disorder, the examiner, based on the 
examination results, should diagnose any 
current sleep disorder and offer an 
opinion as to whether the veteran has a 
current sleep disorder that at least as 
likely as not had its clinical onset 
during the veteran's period of active 
service or is otherwise related to his 
active service. 

With respect to the spine examination, the 
examiner, based on the examination 
results, should diagnose any current 
disorder(s) and offer an opinion as to 
whether the veteran has a current spine 
disorder that at least as likely as not 
had its clinical onset during the 
veteran's period of active service or is 
otherwise related to his active service. 

The examiners should provide a clinical 
rationale for their opinions, and should 
identify and discuss both the medical 
evidence of record, including all 
pertinent private and VA records, and lay 
evidence of record.  If the examiner(s) 
cannot provide such opinions without 
resorting to speculation they should so 
indicate.  
 
The examiners should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notices of the date and time 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility(ies).  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims of service 
connection for the claimed sleep disorder 
and claimed spinal DJD in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


